Citation Nr: 1127620	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  He died in August 2008, and the Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her VA Form 9, submitted in January 2010, the Appellant requested she be afforded a travel board hearing at the RO.  An October 2010 VA letter advised the Appellant that her travel board hearing had been scheduled in November 2010 at the Little Rock RO.  Evidence of record shows that the Appellant failed to appear for the scheduled hearing.  However, a November 2010 report of contact, predating the scheduled hearing, indicates that the Appellant contacted the RO and reported that she would be unable to attend the travel board hearing and requested she be rescheduled for another hearing.  There is no evidence of record that any attempt was made to reschedule her hearing or that she has withdrawn her request for a travel board hearing.  The failure to afford the Appellant a Board hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2010).  Therefore, the Appellant should be scheduled for a hearing before the Board at that RO in Little Rock, Arkansas.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with her request.  The Appellant and her representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims files should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


